Citation Nr: 1040064	
Decision Date: 10/26/10    Archive Date: 11/01/10

DOCKET NO.  07-05 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for hypothyroidism, to include 
as secondary to service connected diabetes mellitus, Type II.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel






INTRODUCTION

The Veteran had active duty service from July 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a February 2006 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

This appeal must be remanded for the VA examiner to provide a 
scientific rationale for his negative opinion expressed in the 
November 2005 VA examination report.  

The Veteran was afforded a VA examination in November 2005 in 
conjunction with his claim for service connection for 
hypothyroidism.  The examiner expressed a negative opinion as to 
whether hypothyroidism was related to diabetes mellitus, Type II.  
However, he did not provide a scientific rationale for his 
opinion.  

Once VA provides an examination in a service connection claim, 
the examination must be adequate or VA must notify the Veteran 
why one will not or cannot be provided.  Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007).  An adequate examination must include 
a medical opinion that supports its conclusion with an analysis 
that can be weighed against contrary opinions and cites prior 
medical history and examinations.  Stefl v. Nicholson, 21 Vet. 
App. 120, 124-25 (2007); Barr, 21 Vet. App. at 311; Nieves-
Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (a medical 
opinion that includes only data and conclusions is accorded no 
weight).  A mere conclusion by a medical doctor is insufficient 
to allow the Board to make an informed decision as to what weight 
to assign the doctor's opinion.  Stefl, 21 Vet. App. at 125.

In this instance, the Board finds that the claims file must be 
returned to the examiner conducting the November 2005 examination 
or, if he is unavailable, an appropriately qualified healthcare 
provider.  The claims file and a copy of this remand must be 
available and the examiner will acknowledge receipt and review of 
these records.  After thorough review of the record, the examiner 
is asked to express an opinion as to whether it is more or less 
likely that the Veteran's present hypothyroidism is secondary to 
diabetes mellitus, Type II or is otherwise directly related to 
active service.  The examiner must provide a scientific rationale 
to support his or her conclusion.  If an opinion cannot be made 
without resort to speculation, the examiner must so state and 
further identify any missing information that would generate a 
non-speculative opinion.   

Accordingly, the case is REMANDED for the following action: 

1.  Contact the examiner conducting the 
November 2005 examination or, if he is 
unavailable, an appropriately qualified 
healthcare provider.  The claims file and 
a copy of this remand must be available 
and the examiner will acknowledge receipt 
and review of these records.  After 
thorough review of the record, the 
examiner is asked to express an opinion as 
to whether it is more or less likely that 
the Veteran's present hypothyroidism is 
secondary to diabetes mellitus, Type II or 
is otherwise directly related to active 
service.  The examiner must provide a 
scientific rationale to support his or her 
conclusion.  If an opinion cannot be made 
without resort to speculation, the 
examiner must so state and further 
identify any missing information that 
would generate a non-speculative opinion.   

2.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
action has been accomplished (to the 
extent possible) in compliance with this 
remand.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  

3.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, 
readjudicate the Veteran's claim on 
appeal.  If any benefit sought on appeal 
remains denied, furnish to the Veteran and 
his representative an appropriate 
supplemental statement of the case, and 
afford them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

